The Chief Justice
delivered the opinion of the court.
The defendants ask that the verdict be set aside, and a new trial granted, on the ground that it is contrary to evidence. The verdict in amount is clearly against the evidence. The only mode in which the jury could have arrived at their result (finding $794.29 for the plaintiff) was to allow the plaintiff for his services for the whole period claimed, viz., from February 14th, 1854, to January, 1855, at the rate of $1000 per annum. But the defendants not only offered evidence to prove an agreement with the plaintiif for his services, from July 1st at $500, but they gave in evidence a receipt for his salary for the month of *62October at that rate. There was no evidence impeaching or explaining the receipt. The jury might have disbelieved' the witness, but they could not lawfully reject the evidence furnished by the receipt. The verdict therefore, as rendered, cannot stand.
It is clear, however, that the plaintiff is entitled to a verdict, though for a less amount than found by the jury. His services were rendered to the defendants. He has not been remunerated. The only question is, what amount is justly due?
The jury have found, by their verdict, that the plaintiff is entitled' to recover for his services from February 14th, 1854, to January, 1855. They have also found that up to July he was entitled to compensation at the rate of one thousand dollars per annum. So far, the finding is fully sustained by the evidence.' The evidence clearly shows that from July to January the plaintiff is entitled to remuneration at the rate of $500. Placing the verdict upon this basis, deducting the credits and allowing interest, the amount would have been $547.26. But it is apparent, from the evidence, that this is a larger sum than is due the plaintiff. From a statement, proved to be in the handwriting of the agent of the defendants, and offered in evidence by the plaintiff himself, it appears that there was due to the plaintiff for services up to the first of July, deducting payments, but $274.94. Admitting that this amount was due not from the defendants, but from a previous organization, which was superseded by the defendants, still it does not lie in the plaintiff’s mouth to raise the objection. He offered the evidence to show the amount of salary he was to receive, and the balance due him from the defendants on the first of July. There is no pretence that he was entitled to receive a salary from both companies at the same time. The plaintiff, therefore, cannot upon the evidence, claim from the defendants more than $274.94 up to the first of July, 1854. The defendants axe, consequently, entitled to - a credit upon the *63foregoing amount of $113.94, amounting, with interest, to $121.72. This will reduce the amount of the verdict, to $425.54. If the plaintiff' will enter a remittitur for the excess of the verdict over that sum, and pay the costs of iho present motion, the motion to set aside the verdict will be denied. Otherwise let the verdict be set aside, and a new trial granted. Costs to abide the event of the suit.